247 F.2d 903
HUMBLE OIL & REFINING COMPANY, Petitioner,v.FEDERAL POWER COMMISSION, Respondent.
No. 15884.
United States Court of Appeals Fifth Circuit.
June 29, 1957.

Carl Illig, Nelson Jones, Houston, Tex., Bernard A. Foster, Jr., Washington, D.C., Bernard J. Caillouet, Charles Janvier, New Orleans, La., William J. Merrill, William H. Holloway, Houston, Tex., for petitioner Humble Oil & Refining Co., Rex G. Baker, Houston, Tex., Ross, Marsh & Foster, Washington, D.C., of counsel.
William L. Ellis, David S. Lichtenstein, Robert L. Russell, Attys., Willard W. Gatchell, Gen. Counsel, F.P.C., Washington, D.C., John Ben Shepperd, Atty. Gen. of Texas, Mert Starnes, Asst. Atty. Gen. of Texas, amici curiae.
Before BORAH, RIVES and BROWN, Circuit Judges.
BORAH, Circuit Judge.
This is a companion case to the two cases we have decided today in Numbers 15,849-- Deep South Oil Company of Texas v. Federal Power Commission, 247 F.2d 882, and 15,900-- Shell Oil Company v. Federal Power Commission, 247 F.2d 900, in that petitioner herein has invoked the jurisdiction of this Court under Section 19(b) of the Natural Gas Act, 15 U.S.C.A. 717(b), to review and set aside the order of the Federal Power Commission which is the subject also of review in those cases.
Petitioner's basic contentions and the grounds asserted for setting aside the Commission's order are in essence identical to those urged by petitioners in the two companion cases.  Consequently, and by reason of the circumstance that the facts in this case present an identity of legal principles with those involved in the Deep South and Shell cases, supra, what we have said in those cases is dispositive of this case.  Accordingly, and for the reasons there stated at length, we conclude that the order of the Commission declaring Humble Oil & Refining Company to be a 'natural-gas company' within the meaning of the Act, must be and hereby is affirmed.
Affirmed.
BROWN, Circuit Judge.


1
I dissent for reasons hereafter to be filed.  For dissenting opinion see 247 F.2d 889.